Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Request for Continued Examination filed on 07/30/2022.
In the Instant Amendment, Claims 5 and 11 are cancelled, Claim 21-22 are newly added, Claims 1, 6, 8, 12, 14 are amended; Claims 1, 9, and 5 are independent claims; Claims 1-4, 6-10, 12-22 have been examined and are pending.  This Action is made NON-FINAL.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2022 has been entered.


Response to Arguments
The Double Patenting rejections are maintained until the Terminal Disclaimer is filed.
Applicant's arguments with respect to claim 07/30/2022 have been considered but are moot in view of the new ground(s) of rejection. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/09/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is/are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13-14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Saukko et al., (“Saukko,” US 2014/0007019), filed on June 29, 2012, in view of Chang et al., (“Chang,” US 2013/0249861), published on September 26, 2013.  

Regarding claim 1, Saukko discloses a method comprising: 
displaying, on a touchscreen of a computing device, an icon in a user interface (pars. 0047; Figs. 3a-3b; a graphical user interface (GUI)300 display icon menu; for example, a setting icon, calendar icon, music icon); 
detecting a hold input to select the icon displayed in the user interface, [[the hold input being received when a finger of a user makes contact with the touchscreen]] of the computing device  for an expected amount of time (pars. 0046, 0049; Figs. 2 and 3a-3d; a user selects an icon by holding finger on top of selected icon with a pre-determined time); 
in response to detecting the hold input to select the icon, displaying multiple actions associated with the selected icon in the user interface (pars. 0049, 0051; Figs. 3a-3d; a settings view 305 relating to the functionality of the camera is displayed on the GUI 300, the settings view 305 contains two actions associate with the camera lens 304 icon; and also see pars. 0060-0062; Fig. 6; a dialog 530 contains the ‘copy’ and ‘Cut & Past’ functions, which are known as multiple action associated with selected icon 510; pars. 0067-0068; Fig. 7; ‘Pause,’ ‘Stop,’ and ‘Skip,’ which are known as multiple action associated with selected icon 630. [there is displayed /popup menu which contains  multiple action menus]), wherein the multiple actions are not displayed prior to detecting the hold input (pars. 0060-0062 and 0067-0068; Figs. 6-7; the settings view 305, the dialog 530 or the option 670 does not display until a system 100 receives the user inputs); 
receiving a tap input at a position of an action of the multiple actions to select the action (pars. 0049, 0051, 0059, 0065-0069; Figs. 3-7); and 
in response to detecting the tap input, initiating the selected action (pars. 0049, 0051, 0059, 0065-0069; Figs. 3-7; a dialog 530 is displayed on a screen; in Fig. 6c show an options 670 on the mobile phone 600).  
Saukko discloses all limitations above, but do not explicitly disclose the hold input being received when a finger of a user makes contact with the touchscreen.
However, Chang discloses a method detecting a touch sensing event, wherein the hold input being received when a finger of a user makes contact with the touchscreen (Chang: pars. 0041-0043, a user tap and hold finger on touch screen 120 over a specific period of time or predetermined period of time)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Chang with the method/system of Saukko to perform a specific function according to a user’s finger touch/contact on the touch screen detection with specific period of time or predetermined period of time.
Regarding claim 2, Saukko and Chang disclose the method of claim 1.
Saukko further discloses the method, wherein the multiple actions are simultaneously displayed in the user interface in response to detecting the hold input to select the icon (pars. 0048, 0049, and 0060; Figs. 3a-3d and 5a-5c).  
Regarding claim 3, Saukko and Chang disclose the method of claim 1.
Saukko and Chang further discloses the method, wherein the computing device comprises a smart phone (Saukko: pars. 0038 and 0047; Figs. 2 and 3a-6d; a smart phone 300.  Chang: pars. 0006 and 0028; Fig. 1, an electronic apparatus 100 is implemented by a portable electronic apparatus; for example a mobile phone/smart phone).  
Regarding claim 4, Saukko and Chang disclose the method of claim 3.
Saukko and Chang further disclose the method of claim 3, wherein the user interface is displayed on the touchscreen of the smart phone (Saukko: pars. 0025, 0041, 0046-0047; 0055; Figs. 2 , 3, and 4.  Chang: par. 0025; Fig. 1, the touch screen 120).  
Regarding claim 7, Saukko and Chang disclose the method of claim 1.
Saukko further discloses the method, wherein the computing device comprises a tablet device (Saukko: pars. 0038, 0058; Figs. 5a-5c; a tablet device 500).  
Regarding claim 8, Saukko and Chang disclose the method of claim 7.
Saukko further discloses the user interface is displayed on the touch screen of the tablet device (Saukko: pars. 0058-0060; Figs. 5).  Chang further disclose the user interface is displayed on the touchscreen (Chang: the touch screen 120 contains menu home menu).  
Regarding claim 9, Saukko discloses a mobile computing device comprising:  
a touchscreen (pars. 0025, 0041, 0046-0047; 0055; Figs. 2 , 3, and 4); and at least a memory and a processor to perform operations (pars. 0036-0040; Figs. 1 and 2; processors 110 and 210) comprising: 
displaying, by the touchscreen, an icon in a user interface (pars. 0047; Figs. 3a-3b; a graphical user interface (GUI)300 display icon menu; for example, a setting icon, calendar icon, music icon); 
detecting a hold input to select the icon displayed in the user interface, [[the hold input being received when a finger of a user makes contact with the touchscreen for an expected amount of time]] (pars. 0046, 0049; Figs. 2 and 3a-3d; a user selects an icon by holding finger on top of selected icon); 
in response to detecting the hold input to select the icon, displaying multiple actions associated with the selected icon in the user interface (pars. 0049, 0051; Figs. 3a-3d; a settings view 305 relating to the functionality of the camera is displayed on the GUI 300, the settings view 305 contains two actions associate with the camera lens 304 icon; and also see pars. 0060-0062; Fig. 6; a dialog 530 contains the ‘copy’ and ‘Cut & Past’ functions, which are known as multiple action associated with selected icon 510; pars. 0067-0068; Fig. 7; ‘Pause,’ ‘Stop,’ and ‘Skip,’ which are known as multiple action associated with selected icon 630. [there is displayed /popup menu which contains  multiple action menus]), wherein the multiple actions are not displayed prior to detecting the hold input (pars. 0060-0062 and 0067-0068; Figs. 6-7; the settings view 305, the dialog 530 or the option 670 does not display until a system 100 receives the user inputs);
receiving a tap input at a position of an action of the multiple actions to select the action (pars. 0049, 0051, 0059, 0065-0069; Figs. 3-7); and 
in response to detecting the tap input, initiating the selected action (pars. 0049, 0051, 0059, 0065-0069; Figs. 3-7; a dialog 530 is displayed on a screen; in Fig. 6c show an options 670 on the mobile phone 600).
Saukko discloses all limitations above, but do not explicitly disclose the hold input being received when a finger of a user makes contact with the touchscreen for an expected amount of time.
However, Chang discloses a method detecting a touch sensing event, wherein the hold input being received when a finger of a user makes contact with the touchscreen for an expected amount of time (Chang: pars. 0041-0043, a user tap and hold finger on touch screen 120 over a specific period of time or predetermined period of time)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Chang with the method/system of Saukko to perform a specific function according to a user’s finger touch/contact on the touch screen detection with specific period of time or predetermined period of time.
Regarding claim 10, Saukko and Chang disclose the mobile computing device of claim 9.
Saukko further discloses the mobile computing device, wherein the multiple actions are simultaneously displayed in the user interface in response to detecting the hold input to select the icon (Saukko: pars. 0048, 0049, and 0060; Figs. 3a-3d and 5a-5c).  
Regarding claim 13, claim 13 is directed to mobile computing device associated with the system claimed in claim 4; Claim 13 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 14, claim 14 is directed to mobile computing device associated with the system claimed in claim 7; Claim 14 is similar in scope to claim 7, and is therefore rejected under similar rationale.    
Regarding claim 21, Saukko and Chang disclose the mobile computing device of claim 1.
Chang further discloses the method, wherein the finger of the user makes contact with the touchscreen at a position on the touchscreen at which the icon is displayed (Chang: pars. 0035-0036; Fig. 6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Chang with the method/system of Saukko to perform a specific function according to a user’s finger touch/contact on the touch screen detection with specific period of time or predetermined period of time.
Regarding claim 22, claim 22 is directed to mobile computing device associated with the system claimed in claim 21; Claim 22 is similar in scope to claim 21, and is therefore rejected under similar rationale
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saukko et al., (“Saukko,” US 2014/0007019), filed on June 29, 2012, in view of Chang et al., (“Chang,” US 2013/0249861), published on September 26, 2013, and further in view of Segal et al., (“Segal,” US 20010035860), published on November 1, 2001.  
Regarding claim 6, Saukko and Chang disclose the method of claim 1, but do not explicitly disclose the tap input is received after the finger is lifted from the touchscreen.
However, Segal discloses a method for controlling a device having a display screen, wherein the tap input is received after the finger is lifted from the touchscreen (Segal: pars. 0038-0042; Figs. 4-6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Segal with the method/system of Saukko and Chang to provide users with a means for performing a gesture on the pad the controller controls the device to enable the control function corresponding to the gesture performed on the pad.
Regarding claim 12, claim 12 is directed to mobile computing device associated with the method claimed in claim 6; Claim 12 is similar in scope to claim 6, and is therefore rejected under similar rationale
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al., (“Shim,” US 2014/0380234), published on December 25, 2014, in view of Hamasaki  (us 9,113,504), issued on August 18, 2015.  
Regarding claim 15, Shim discloses a method comprising: 
displaying, by a computing device, an icon in a user interface, the icon associated with a light (pars. 0071-0072; Fig. 5; a user interface (UI) window includes an individual control object 510); 
detecting a tap [[and hold]] input to select the icon displayed in the user interface (pars. 0072-0073, 0127-0129; Figs. 6 and 13-15); 
in response to detecting the tap [[and hold]] input to select the icon, turning on the light (pars. 0127-0129; Figs. 13-15); and 
Shim discloses all limitation above, but does not explicitly disclose adjusting a brightness of the light based on an amount of time of the hold input.
However,  Hamasaki disclose a method for adjusting portable lighting device, wherein adjusting a brightness of the light based on an amount of time of the hold input (Hamasaki: col. 7, lines. 26-55; a user can change/adjust brightness base on a mount of time of user press and hold button menu).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hamasaki with the method/system of Shim to allow a user to control lighting device while the light is in use and without the need for extra equipment. 
Regarding claim 17, Shim and Hamasaki disclose the method of claim 15.  
Hamasaki further discloses the method, wherein the adjusting the brightness comprises decreasing the brightness of the light based on the amount of time of the hold input (Hamasaki: col. 7, lines. 26-55; a user can change/adjust brightness base on amount of time of user press and hold button menu).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hamasaki with the method/system of Shim to allow a user to control lighting device while the light is in use and without the need for extra equipment.  
Regarding claim 18, Shim and Hamasaki disclose the method of claim 15
Shim further discloses the method, wherein the computing device comprises a smartphone (pars. 0002, 0004, 0070; Fig. 1; the user terminal 100 according to an exemplary embodiment includes a mobile phone such as a smartphone, a tablet personal computer (PC), a laptop computer, a desktop PC, a Personal Digital Assistant (PDA)).  
Regarding claim 19, Shim and Hamasaki disclose the method of claim 15.
Shim disclose the method, wherein the computing device comprises a tablet device (Shim: pars. 0002, 0004, 0070; Fig. 1; the user terminal 100 according to an exemplary embodiment includes a mobile phone such as a smartphone, a tablet personal computer (PC), a laptop computer, a desktop PC, a Personal Digital Assistant (PDA)).  
Regarding claim 20, Shim and Hamasaki disclose the method of claim 15.
Shim disclose the method, wherein the light is remote from the computing device (Shim: pars. 0002, 0004, 0070-0071; Fig. 1 and 5).  
Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINH K PHAM/Primary Examiner, Art Unit 2174